Citation Nr: 1236719	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-38 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant is entitled to recognition as the Veteran's surviving spouse prior to April 27, 2010.

2.  Whether the appellant is entitled to recognition as the Veteran's surviving spouse as of April 27, 2010.


REPRESENTATION

Appellant (D.C.C.) represented by:   Scott Holcomb, Attorney

Appellee (C.C. for D.A.C.) represented by:   Veterans of Foreign Wars of the 
		     United States


WITNESSES AT HEARINGS ON APPEAL

Appellant (D.C.C.), Appellee (D.A.C.), and Appellant's daughter (C.C.)


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1976.  He died in September 1999.  The appellee in this case, [redacted] (hereinafter, D.A.C.), recently passed away but was previously found to be the surviving spouse of the Veteran.  Following her death, D.A.C.'s daughter (T.M.W.) filed a request for substitution of claimant under 38 U.S.C.A. § 5121A; substitution was established in May 2012.  The appellant in this case, [redacted] (hereinafter, D.C.C.), claims to be the surviving spouse of the Veteran.  It is her status as the surviving spouse that is now at issue.  (The Board notes that the appellee and appellant have the same first and last names.)  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) which recognized D.A.C. as the Veteran's surviving spouse.  The appellant testified at a hearing before the undersigned Veterans Law Judge in December 2009; the appellee did not testify, but her representative attended the hearing and provided additional argument.  

During the pendency of the appeal, the appellant's claim was transferred to the jurisdiction of the Philadelphia RO.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board's decision addressing the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse as of April 27, 2010 for DIC purposes is set forth below.  The remaining issue on appeal is addressed in the REMAND following the order and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran married the appellee, D.A.C., in September 1970.

2.  The appellee attempted to divorce to the Veteran in 1976, but there is no evidence currently of record that a final divorce decree was issued.

3.  In May 1980, the Veteran married the appellant, D.C.C.

4.  The appellant was unaware at the time she entered her marriage to the Veteran that his prior marriage to D.A.C. had not been dissolved or annulled.

5.  The appellant cohabited continuously with the Veteran from the date of their marriage to the date of his death.  

6.  The appellee, D.A.C., died on April [redacted], 2010, thus ending her entitlement and eligibility to DIC benefits.


CONCLUSION OF LAW

The appellant is recognized as the Veteran's lawful surviving spouse for DIC purposes as of April 27, 2010.  38 U.S.C.A. §§ 101, 103(a) (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the issue herein decided, the Board finds that all notification and development action needed to fairly adjudicate this aspect of the appeal has been accomplished.  

II. Analysis

Dependency and Indemnity Compensation (DIC) is a benefit payable to a veteran's surviving spouse or child because of a veteran's service-connected death.  See 38 U.S.C.A. §§ 101, 1521, 1541, 1542; 38 C.F.R. § 3.5.  Generally, basic entitlement exists if the claimant is shown to be the surviving spouse or child of the veteran, the veteran had qualifying service as defined by VA law and regulation, and the veteran's death was due to service-connected disability.  Id.  

By way of background, the Veteran died in September 1999.  In November 2001, DIC benefits were awarded to the appellant.  In May 2005, the appellee filed a claim for DIC benefits.  Initially, VA decided that the appellant was the Veteran's surviving spouse.  The appellee disagreed and perfected an appeal.  In June 2008, after a remand by the Board, the agency of original jurisdiction (AOJ) determined that the appellee was in fact the Veteran's surviving spouse.  As result, the appellant's DIC benefits were terminated.  The appellant disagreed with this decision and this appeal ensued.  

In March 2011, VA received notification that the appellee passed away on April [redacted], 2010.  As noted above, the appellee's daughter, T.M.W., filed a request for substitution of claimant upon death of claimant.  Thereafter, in May 2012, the AOJ recognized T.M.W. as a valid substitute for the appellee for purposes of payment of accrued benefits.  See 38 U.S.C.A. § 5121A.  

Pertinent to the current decision, the death of the appellee (D.A.C.) ends any future entitlement to DIC for her following her date of death.  In other words, the appellee or a substituted claimant cannot receive DIC benefits for any period after the appellee's death.  Thus, for the period after the appellee's death, the appellant, D.C.C., is the only claimant potentially eligible for DIC benefits.  For reasons discussed below, the Board finds that, as of April 27, 2010, the appellant may be recognized as the Veteran's surviving spouse; thus, she is entitled to DIC benefits from that date forward.  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).

An exception to the provisions of a valid marriage is when an attempted marriage 
of a claimant to the veteran was invalid by reason of a legal impediment but nevertheless may be deemed valid.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2011).  A marriage will be deemed valid if: (a) the marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; (b) the claimant entered into the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of the marriage to the date of his or her death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  Id.; see also 38 C.F.R. § 3.205.

Here, the record contains a marriage certificate indicating that the Veteran married the appellee, D.A.C., in September 1970.  A marriage certificate is also of record showing that he married the appellant, D.C.C., in May 1980.  The marriage license associated with the latter certificate indicates that the Veteran was previously married to D.A.C., but that the marriage was dissolved through a divorce in September 1976.  

During a March 2007 Board hearing, the appellee testified that in fact she did file for divorce from the Veteran in September 1976, but indicated that the Veteran contested the divorce and that it was never finalized.  In support of her assertion that she and the Veteran remained married until the date of his death, the appellee submitted letters from jurisdictions in Illinois, New York, and Christian County, Georgia, verifying that there was no record of any divorce decree between the appellee and the Veteran.  

The appellant has indicated that she was unaware that the Veteran was still married to the appellee when she entered into a marriage with the Veteran in May 1980.  She does not contend that she was unaware of the Veteran's prior marriage to the appellee, but instead asserts that she was under the impression that the marriage had been dissolved through a divorce prior to May 1980.  The Board notes that this impression is consistent with the evidence of record, seeing as the Veteran himself reported being divorced on his 1980 marriage license application and multiple persons have submitted lay statements corroborating the Veteran's own belief that he was divorced.  

Thus, it appears that the appellant entered into a marriage with the Veteran which but for his prior marriage to the appellee would have been valid under the state laws of New York.  Such marriage occurred more than one year before his death and resulted in a child between the Veteran and the appellant, C.C.  Further, it is evident that the appellant was unaware that the Veteran's marriage to the appellee had not been legally dissolved at the time she entered into the marriage.  Finally, the appellant has credibly asserted that she cohabited with the Veteran continuously from the date of marriage (in May 1980) to the date of his death (in September 1999).  

Given the foregoing, the central inquiry of this case is whether, at any time pertinent to this appeal, the Board may conclude that "no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death."  See 38 C.F.R. § 3.52.  If so, the appellant's marriage may be deemed valid and she may be recognized as the Veteran's surviving spouse for DIC purposes.  See id.  

The Board notes it remanded this appeal in December 2011 such that the AOJ could consider this question - i.e., whether the appellant is eligible for DIC benefits for the period after the death of the appellee, considering deemed valid marriage provisions, if necessary.  As reflected in a June 2012 supplemental statement of the case (SSOC), the AOJ concluded that the appellant remains unentitled to DIC benefits even for the period after the appellee's death.  In explaining its decision, the AOJ noted 

[a]fter consulting VA regulations and adjudication procedure manual, it is held that [the appellant] has no legal basis to now establish eligibility as the surviving spouse of [the Veteran].  Specifically, since [the appellee] was established as the legal surviving spouse during her lifetime, no new eligibility to any other wife of [the Veteran] can now be made based on her death.

The Board notes that the AOJ did not cite to any specific VA regulations and/or provisions in VA's adjudication procedure manual for this proposition.  Thus, it is unclear how it arrived at the current conclusion.  Following its own review of applicable law and regulations, the Board finds the AOJ's decision runs opposite the intention of the law regarding deemed valid marriage.  

Section 103(a) of Title 38, United States Code, pertains to deemed valid marriages.  Similar to 38 C.F.R. § 3.52, this section provides, inter alia, that, in the consideration of any claim filed by a person as the widow of a veteran for gratuitous death benefits, a marriage will be deemed valid if such person, without knowledge of any legal impediment, entered into a marriage with such veteran which, but for a legal impediment, would have been valid, and thereafter cohabited with the veteran for one year or more immediately before the veteran's death, and no claim has been filed by a legal widow or widower of such veteran who is found to be entitled to such benefits.  38 U.S.C.A. § 103(a) (emphasis added).  This section further provides that "[n]o duplicate payments shall be made by virtue of this subsection."  Id.  

In a June 1990 opinion, VA's General Counsel explained that the legislative history of 38 U.S.C.A. § 103(a) indicated that Congress's primary concern in constructing this law was to provide relief to claimants whose marriages to veterans were somehow flawed through no fault of their own.  VAOPGCPREC 20-90 (June 19, 1990).  It further noted that the only restriction envisioned was that in no case would duplicate benefits be paid.  VA's General Counsel therefore held that 
the phrase "found to be entitled to such benefits" refers to full entitlement to payment of benefits, i.e., that no legal impediment exists to payment of benefits.  VAOPGCPREC 20-90 (June 19, 1990).  

In the present appeal, the Board notes the issue of whether the appellant can be considered the surviving spouse of the Veteran remains contested for the period prior the appellee's death.  However, as discussed above, after the death of the appellee, there can be no valid claim for DIC benefits by D.A.C or the substituted claimant.  In other words, the appellee, D.A.C., is not entitled to DIC benefits as of April 27, 2010 by reason of legal impediment (i.e., death of a payee is a legal impediment to receipt of continued compensation or pension benefits).  See 38 C.F.R. § 3.500(g) (2011).  Thus, as of April 27, 2010, the appellant's marriage meets all of the criteria for a deemed valid marriage and she may therefore be recognized as the Veteran's surviving spouse for DIC purposes from this date forward.  See 38 C.F.R. § 3.52.  


ORDER

Effective April 27, 2010, the appellant is recognized as the Veteran's surviving spouse for DIC purposes.  

REMAND

Regrettably, the Board's decision above does not end this appeal.  In this regard, the issue of whether the appellant can be considered the surviving spouse of the Veteran remains contested for the period prior to the appellee's death on April [redacted], 2010.  

The appellee, D.A.C., was previously found by the AOJ to be the Veteran's surviving spouse despite the fact that she did not continuously cohabitate with the Veteran from the date of marriage to the date of his death.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  This means that the AOJ found that one of two exceptions applied which allowed it to recognize the appellee as the Veteran's surviving spouse.  First, the requirement of continuous cohabitation will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Alternatively, if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  

Here, the record reflects the appellee asserted that her separation from the Veteran was due to his own misconduct and misbehavior.  Specifically, she has submitted her own lay statements, in addition to the lay statements of others, attesting to the fact that the Veteran was abusive and difficult following his return from Vietnam.  

Generally, the statement of a surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  In this case, however, the appellant has submitted lay statements, including those of the Veteran's brother and sister-in-law, that the reason for the separation was the appellee's misconduct and misbehavior.  Additionally, she has submitted numerous character references describing the Veteran as a loving and caring individual who did not display the type of temperament described by the appellee.  

Unfortunately, the claims file does not contain significant contemporaneous evidence regarding the circumstances surrounding the separation between the Veteran and the appellee.  Pertinent to this remand, however, the Board notes that the Veteran's service treatment records reflect that he was admitted for treatment of "reactive depression" at the United States Air Force Hospital (USAFH) at Chanute Air Force Base (AFB) in Illinois around the time the appellee testified she and the Veteran separated (i.e., September 1976).  Service treatment records indicate further mental health evaluation at this facility in December 1975, March 1976, and October 1976; there is also evidence of mental health evaluation and/or treatment at the USAFH in Wiesbaden, Germany from November 6 to 13, 1974.  It is possible that some of these records may reference the Veteran's relationship with D.A.C. as a factor in his reactive depression.  

Mental hygiene records were previously filed separate from a veteran's service treatment records; thus, the current record only contains notation(s) indicating mental health evaluation and/or treatment during service.  Since these records may contain evidence pertinent to the current appeal, and it does not appear that any attempt has been made to obtain clinical notes associated with these treatment dates, the Board finds the RO should attempt to obtain and associate with the claims file any mental hygiene records pertaining to such dates following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the RO should contact the appellant for any information regarding any mental health treatment by the Veteran since his separation from service.  The Board notes the Veteran was in receipt of service connection for a psychiatric disability; thus, it is possible that there are outstanding records which may provide further details regarding the Veteran's relationship with and separation from the appellee.  

Finally, the RO should contact the Social Security Administration (SSA) for any decision(s) pertaining to any claim(s) filed by the appellant (D.C.C.) or appellee (D.A.C.), to include any claims for Widow's Insurance Benefits, as well as any evidence underlying the decision(s).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the appropriate source(s) any outstanding mental hygiene records pertaining to the Veteran's admission and treatment for "reactive depression" at the USAFH at Chanute AFB in Illinois for the period from September 24 to 27, 1976.  The RO should also obtain any outstanding mental hygiene records pertaining to the Veteran's treatment at Chanute AFB in December 1975, March 1976, and October 1976, as well as treatment at the USAFH in Wiesbaden, Germany from November 6 to 13, 1974.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Ask the appellant (D.C.C.) to provide any information she has regarding any mental health treatment received by the Veteran since his separation from service in November 1976.  She should be notified that she may either submit the evidence herself or provide sufficient information and a release form such that VA may request any relevant records on her behalf.  

3.  Request that SSA furnish a copy of any decision(s) pertaining to any claim(s) filed by the appellant (D.C.C.) or the appellee (D.A.C.), to include any claims for Widow's Insurance Benefits, as well as copies of any evidence underlying the decision(s).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After the above has been completed to the extent possible, the record should again be reviewed and the RO should adjudicate the issue of whether the appellant may be recognized as the Veteran's surviving spouse prior to April 27, 2010.  If the benefit sought on appeal remains denied, then the appellant and her attorney should be furnished with an SSOC, and a copy of such must be provided to the substituted appellee (T.M.W.) and her representative in accordance with contested claim procedures.  An appropriate period to respond should be provided.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


